Citation Nr: 1026410	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a restoration of a 50 percent disability 
rating for major depressive disorder from August 1, 2007.

2.  Entitlement to a disability rating in excess of 50 percent 
for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 2001 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in March 
2010.  A transcript of the hearing is associated with the claims 
file. 

The issue of entitlement to a disability rating in excess of 50 
percent for major depressive disorder is addressed in the REMAND 
that follows the order section of this decision.


FINDING OF FACT

An improvement in the Veteran's major depressive disorder was not 
adequately demonstrated by the evidence of record at the time of 
the May 2007 rating decision reducing the rating for the 
disability from a 50 percent to a 30 percent.







CONCLUSION OF LAW

The 50 percent disability rating for major depressive disorder 
was not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  It 
is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether the 
recent examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history.  Examinations which are less thorough than 
those on which payments were originally based will not be used as 
a basis for reduction.  Ratings for diseases subject to temporary 
or episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344(a).

However, the above considerations are required for ratings which 
have continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have not 
become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 C.F.R. 
§ 3.344 (c).


Analysis

In the case at hand, a 50 percent disability rating for major 
depressive disorder was in effect from March 10, 2004, to August 
1, 2007.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344 (a) and (b) regarding 
stabilization of disability ratings do not apply.

The Veteran underwent a VA examination in October 2004.  At that 
time the Veteran reported that she had been depressed that 
morning and that her most recent bought of depression prior to 
that morning was approximately 2 weeks prior to her examination.  
She endorsed anhedonia and reported that she did not enjoy doing 
anything.  She reported that she used to enjoy spending time with 
her family in Panama City, but that she no longer did so.  The 
Veteran reported that she only slept four to five hours a night 
and that she had experienced sleeping problems for approximately 
the last two years.  She reported poor energy and that she had 
gained approximately 40 pounds in seven months.  The Veteran 
reported that she was easily distracted and had trouble 
concentrating.  She endorsed a sense of worthlessness.  The 
Veteran denied current suicidal ideations, but did report that 
she had attempted suicide on two previous occasions.  She denied 
panic, anxiety, compulsions, and obsessions.  

Upon mental status examination, the Veteran was found to be alert 
and oriented.  There was some evidence of recent memory 
difficulties.  There was no evidence of auditory or visual 
hallucinations and she denied delusions of reference and bizarre 
delusional beliefs.  She did not endorse grandiosity or paranoid 
thoughts.  Her affect appeared sad and tearful and when asked 
about her mood she replied, "mad and tearful, and then it's like 
I don't care." 

The examiner diagnosed the Veteran with major depressive disorder 
and reported that it was of moderate severity.  The examiner 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 55. 

In a November 2004 rating decision, the Veteran was granted 
entitlement to service connection for major depressive disorder 
with an evaluation of 50 percent.

In April 2007, the Veteran was afforded another VA examination to 
determine the current level of severity of all impairment 
resulting from her service connected major depressive disorder.  
At that time the Veteran reported feeling depression 
approximately 3 times in the week prior to her examination for 
approximately 3-5 hours.  She denied experiencing anhedonia.  She 
reported sleeping only 3-4 hours a night and reported that her 
energy was "low."  She reported problems with concentration.  
The Veteran reported that her self-esteem was low and that she 
had only 2 friends.  She reported that she was working full-time 
and going to school, but only achieving a 2.4 GPA.

Upon mental status examination, her speech was unremarkable, 
spontaneous, clear, and coherent.  Her attitude was attentive and 
her affect was normal.  When asked about her mood, she was 
reported to have answered, "I'm just here man."  She was 
oriented to person, time, and place.  Her thought process and 
content were unremarkable.  There was no evidence of delusions.  
She was found to be of average intelligence and she understood 
the outcome of behavior.  With regard to her insight, she was 
noted to only partially understand that she had a problem.  She 
was noted to have auditory hallucinations.  She had suicidal 
thoughts, but no intent.  Her remote memory was noted to be 
normal, but her recent memory was mildly impaired.  

The examiner confirmed the diagnosis of major depressive disorder 
and assigned a GAF score of 60.  The examiner reported that the 
Veteran had occasional decrease in work efficiency and that the 
Veteran exhibited intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms, but 
with satisfactory functioning.  In this regard, the examiner 
noted that the Veteran was able to work full-time and attend 
school, that she had two friends, and that she reported frequent 
depression with some social withdrawal.  The examiner noted that 
the Veteran did not exhibit signs and symptoms of a mental 
disorder that caused her to have reduced reliability and 
productivity.

Also of record are VA Medical Center treatment notes from July 
2005 to December 2007.  A review of these records shows that the 
Veteran received periodic mental health counseling and that she 
consistently reported irritability; isolations; chronic suicidal 
ideation lacking in intent; memory and concentration problems; 
difficulty maintaining passing grades in school, to include 
dropping below the 2.5 GPA required to maintain financial 
assistance; trouble sleeping; poor appetite; anhedonia; low 
energy; and feelings of depression.  Her VA Medical Center 
counselors have consistently reported that her affect was 
restricted and/or blunted and that her mood has been dysphoric.  
In fact, her most recent mental health counseling notes of record 
tend to indicate that the symptoms of her major depressive 
disorder have actually gotten more severe, to the point where her 
counselor has routinely noted in the treatment notes that the 
Veteran's major depressive disorder is severe. 

In a May 2007 rating decision, the Veteran's disability rating 
for major depressive disorder was reduced from a 50 percent to a 
30 percent, effective August 1, 2007, based on a finding that the 
medical evidence of record showed improvement in her major 
depressive disorder.    

As discussed above, a Veteran's disability rating shall not be 
reduced unless an improvement in the disability is shown to have 
occurred. 38 C.F.R. § 3.344.  The Board finds that the VA Medical 
Center treatment records and April 2007 VA examination report 
upon which the reduction was based do not in fact show that the 
Veteran's disability had actually improved to the extent that it 
was no longer 50 percent disabling.  In this regard, the Board 
notes that the symptoms reported at both the October 2004 and 
April 2007 VA examinations are similar in nature and do not show 
that the Veteran's disability picture changed significantly from 
one to the other.  Additionally, as noted above, the Board notes 
that the VA Medical Center treatment records in no way show that 
the Veteran is improving.  In fact, despite being on medication 
and seeking mental health counseling, the Veteran's disability 
picture appears to be getting worse.  

Accordingly, restoration of the 50 percent disability rating for 
major depressive disorder, effective August 1, 2007, is 
warranted.



ORDER

Entitlement to restoration of a 50 percent disability rating for 
major depressive disorder from August 1, 2007, is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to a 
disability rating in excess of 50 percent for major depressive 
disorder is decided.

As discussed above, the Board notes that the symptoms reported at 
the Veteran's most recent mental health counseling sessions at 
the VA Medical Center and at her March 2010 Board hearing, 
indicate that her symptoms of major depressive disorder have 
increased in severity.  The Board notes that the Veteran has not 
been afforded a VA examination since April 2007.

Therefore, the Board finds that the Veteran should be afforded a 
VA examination to determine the current level of severity of all 
impairment resulting from her service-connected major depressive 
disorder.

Additionally, the Veteran has received mental health treatment at 
the VA Medical Center.  The most recent VA Medical Center 
treatment note of record is from December 2007.  The Board finds 
that current treatment records should be obtained before a 
decision is rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center mental health 
treatment records.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and request that she 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to determine the 
current level of severity of all 
impairment resulting from the Veteran's 
service-connected major depressive 
disorder.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

All manifestations of the Veteran's major 
depressive disorder should be identified.  
In addition, the examiner should provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the Veteran's service-
connected major depressive disorder, to 
include whether it renders the Veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
must be provided.

3.	 The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 50 percent for major depressive 
disorder based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and her representative, and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


